Appellate Case: 22-4003     Document: 010110695289         Date Filed: 06/10/2022     Page: 1
                                                                                      FILED
                                                                          United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                             Tenth Circuit

                              FOR THE TENTH CIRCUIT                              June 10, 2022
                          _________________________________
                                                                             Christopher M. Wolpert
                                                                                 Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                            No. 22-4003
                                                     (D.C. Nos. 1:21-CV-00093-DBB &
  ALLEN WAYNE SEAMSTER,                                   1:20-CR-00015-DBB-1)
                                                                  (D. Utah)
        Defendant - Appellant.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY*
                    _________________________________

 Before HARTZ, BALDOCK, and McHUGH, Circuit Judges.
                   _________________________________

        Allen Wayne Seamster pleaded guilty to one count of unlawful receipt of a firearm

 which was not registered, in violation of 26 U.S.C. § 5861(d), in exchange for the

 Government dismissing charges of felon in possession of firearms and possession of

 methamphetamine. The district court imposed a sentence of 18 months’ imprisonment,

 followed by 2 years’ supervised release. Mr. Seamster, proceeding pro se,1 filed a 28

 U.S.C. § 2255 motion challenging his conviction, arguing counsel rendered ineffective



        *
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Federal Rule of Appellate Procedure 32.1 and Tenth Circuit Rule 32.1.
        1
           Because Mr. Seamster proceeds pro se, the standard that “we liberally construe
 his filings” applies. James v. Wadas, 724 F.3d 1312, 1315 (10th Cir. 2013). We,
 however, observe Mr. Seamster ably and clearly presented his arguments.
Appellate Case: 22-4003     Document: 010110695289         Date Filed: 06/10/2022      Page: 2



 assistance when advising him to plead guilty and by not filing a notice of appeal. The

 district court denied the motion and denied a certificate of appealability (“COA”).

 Concluding Mr. Seamster has not satisfied the deficient performance prong on either of

 his ineffective assistance of counsel claims, we deny a COA and dismiss this matter.

                                 I.     BACKGROUND

        In November 2019, authorities with the Department of Homeland Security

 investigated the shipment of a firearm suppressor from China to the United States,

 obtaining a search warrant for Mr. Seamster’s home because he was the consignee listed

 on the package. Execution of the search warrant and of consent-based searches of

 outbuildings and vehicles on Mr. Seamster’s property resulted in the seizure of the

 suppressor, as well as a National Ordnance 1903A3 .30-06 caliber rifle, a Savage Arms

 93R17 .17 caliber rifle, and approximately ten grams of methamphetamine. The

 suppressor was not registered. And, at the time of the search, Mr. Seamster had a prior

 felony conviction prohibiting him from possessing a firearm.

        Through a three-count indictment, a grand jury charged Mr. Seamster with felon in

 possession of firearms, in violation of 18 U.S.C. § 922(g)(1); possession of an

 unregistered silencer, in violation of 26 U.S.C. § 5861(d); and possession of

 methamphetamine, in violation of 21 U.S.C. § 844(a). In accord with the advice of

 counsel, Mr. Seamster agreed to plead guilty to the possession of an unregistered silencer

 charge in exchange for the Government dismissing the other two charges. When pleading

 guilty, Mr. Seamster admitted he (1) “purchased multiple silencers online, although [he]

 only received one”; (2) “knew the characteristics and purpose of the silencer made it

                                             2
Appellate Case: 22-4003     Document: 010110695289          Date Filed: 06/10/2022        Page: 3



 registrable under the National Firearms Registration and Transfer Record but that it was

 not registered to [him]”; (3) “used the silencer and that it was in operating condition”;

 and (4) knew “the silencer is a firearm under 26 USC Section 5845(a)(7) and that [his]

 conduct violated 26 USC 5861(d).” ROA Vol. 1 at 57; see also id. at 25–26. While

 entering his guilty plea, Mr. Seamster also advised the court that he had adequate

 opportunity to confer with counsel and counsel advised him about the plea agreement.

 The plea agreement obligated the Government to recommend a sentence at the low end of

 the calculated Sentencing Guidelines range, and the parties contemplated that the low end

 of the range would be around 18 months.

        A Presentence Investigation Report (“PSR”) advanced a Sentencing Guidelines

 range of 24 to 30 months. The district court adopted the PSR without objection. In his

 allocution, Mr. Seamster admitted the firearms were on his property and the

 methamphetamine belonged to him. The district court imposed a below-Guidelines

 sentence of 18 months’ imprisonment. Mr. Seamster did not file an appeal.

        Eight months after sentencing, Mr. Seamster commenced the current proceeding

 by filing a motion to vacate, set aside, or correct his sentence pursuant to 28 U.S.C.

 § 2255.2 Through his § 2255 motion, Mr. Seamster argued counsel provided ineffective

 assistance by not (1) investigating whether the suppressor was a silencer that needed to be



        2
           Although Mr. Seamster has now completed his term of imprisonment, by virtue
 of still serving supervised release, he remains “in custody” for purposes of being able to
 pursue § 2255 relief. See United States v. Cervini, 379 F.3d 987, 989 n.1 (10th Cir. 2004)
 (concluding individual on supervised release at time he files § 2255 motion is “in
 custody” and may pursue relief).
                                               3
Appellate Case: 22-4003     Document: 010110695289          Date Filed: 06/10/2022       Page: 4



 registered; (2) filing pretrial motions, including a motion to suppress; (3) negotiating a

 more favorable plea agreement; and (4) filing a notice of appeal.3 The Government filed a

 response, with an affidavit from counsel attached. Counsel averred that while he

 conducted some research on whether the suppresser was a silencer that needed to be

 registered, he did not believe he could obtain dismissal of the charge and thought it

 beneficial to focus the plea agreement on the unregistered silencer charge because doing

 so permitted for the dismissal of the methamphetamine charge and the felon in possession

 of firearms charge. Counsel believed, in the context of sentencing, the methamphetamine

 and firearms charges were the more serious charges so there was an advantage to

 Mr. Seamster pleading guilty to the unregistered silencer charge. Counsel also expressed

 concern that if he pursued dismissal of the unregistered silencer charge, the prosecutor

 might be less willing to offer Mr. Seamster a favorable plea agreement. Mr. Seamster

 filed a reply and a declaration regarding his notice of appeal issue, in which he admitted

 counsel discussed the probability of success if he pursued an appeal.




        3
          Although in his § 2255 motion, as part of his second and third claims,
 Mr. Seamster’s pre-plea ineffective assistance of counsel claims presented arguments
 about more than the suppressor/silencer, he focuses his arguments in his application for a
 COA on counsel’s (1) investigation of the suppressor and how dismissal of the
 unregistered silencer charge might have benefited his position and (2) failure to file a
 notice of appeal. Accordingly, we confine our discussion to these two matters. See United
 States v. McIntosh, 723 F. App’x 613, 615 (10th Cir. 2018) (unpublished) (declining to
 consider arguments raised in a § 2255 motion when the appellant made “no substantive
 arguments concerning [those] rulings” in his COA application and opening brief);
 Bronson v. Swensen, 500 F.3d 1099, 1104 (10th Cir. 2007) (“[W]e routinely have
 declined to consider arguments that are not raised, or are inadequately presented, in an
 appellant’s opening brief.”).
                                               4
Appellate Case: 22-4003     Document: 010110695289          Date Filed: 06/10/2022       Page: 5



        The district court denied Mr. Seamster’s § 2255 motion, holding Mr. Seamster did

 not establish deficient performance on any of his claims of ineffective assistance of

 counsel. The court concluded counsel had a strategic basis for not further investigating

 whether the suppressor was a silencer that needed to be registered in that counsel

 reasonably believed a conviction for possession of an unregistered silencer was more

 favorable at sentencing than a methamphetamine conviction and/or a felon in possession

 conviction. The court also concluded counsel discussed the possibility of an appeal with

 Mr. Seamster, and Mr. Seamster did not ask counsel to file a notice of appeal.

 Mr. Seamster requests a COA from this court.

                                   II.     DISCUSSION

        We start by stating the standard governing the issuance of a COA. Then we

 discuss the ineffective assistance of counsel claims raised by Mr. Seamster in his

 application for a COA.

                                   A.      COA Standard

        To appeal a district court’s denial of a § 2255 motion, a federal prisoner must first

 obtain a COA from this court. 28 U.S.C. § 2253(c)(1)(B). We will issue a COA “only if

 the applicant has made a substantial showing of the denial of a constitutional right.” 28

 U.S.C. § 2253(c)(2). When the district court’s denial of the § 2255 motion is on the

 merits, “a prisoner satisfies this burden by ‘demonstrating that reasonable jurists would

 find the district court’s assessment of the constitutional claims debatable or wrong.’”




                                              5
Appellate Case: 22-4003     Document: 010110695289        Date Filed: 06/10/2022        Page: 6



 United States v. Bedford, 628 F.3d 1232, 1234 (10th Cir. 2010) (brackets omitted)

 (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

                     B.     Ineffective Assistance of Counsel Claims

        To advance a claim of ineffective assistance of counsel, Mr. Seamster “must show

 that counsel’s performance fell below an objective standard of reasonableness and that he

 was prejudiced thereby,” which entails demonstrating a “reasonable probability” of a

 more favorable outcome absent counsel’s deficient performance. United States v. Holder,

 410 F.3d 651, 654 (10th Cir. 2005). Regarding the deficient performance prong, “we

 ‘must indulge a strong presumption that counsel’s conduct falls within the wide range of

 reasonable professional assistance; that is, the defendant must overcome the presumption

 that, under the circumstances, the challenged action might be considered sound . . .

 strategy.” Id. (quoting Strickland v. Washington, 466 U.S. 668, 689 (1984)).

 1.     Pre-Plea Investigation of Suppressor

        Mr. Seamster contends counsel provided ineffective assistance by not adequately

 investigating whether the suppressor was a silencer that could be attached to a firearm

 and needed to be registered for purposes of 26 U.S.C. § 5861(d). Mr. Seamster further

 contends that had counsel investigated the matter and retained an expert, counsel would

 have learned the suppressor was a “toy barrel suppressor for toy guns” and had never

 been used on a firearm. Opening Br. at 14. This, Mr. Seamster argues, would have given

 counsel a basis for moving to dismiss the unregistered silencer charge.

        As part of his representation, “counsel has a duty to make reasonable

 investigations or to make a reasonable decision that makes particular investigations

                                             6
Appellate Case: 22-4003     Document: 010110695289          Date Filed: 06/10/2022       Page: 7



 unnecessary.” Strickland, 466 U.S. at 691. “[S]trategic choices made after less than

 complete investigation are reasonable precisely to the extent that reasonable professional

 judgments support the limitations on investigation.” Id. at 690–91. “In any

 ineffectiveness case, a particular decision not to investigate must be directly assessed for

 reasonableness in all the circumstances, applying a heavy measure of deference to

 counsel’s judgments.” Id. at 691.

        Mr. Seamster fails to demonstrate that the district court’s rejection of this claim of

 ineffective assistance of counsel is debatable or wrong. Counsel for Mr. Seamster

 acknowledges he could have “dug deeper into whether the ‘toy barrel suppressor’ was a

 silencer.” ROA Vol. 2 at 74. But, after determining it was not obvious that the suppressor

 did not qualify as a silencer that needed to be registered, counsel made a strategic

 decision not to investigate the matter further because, in his professional judgment,

 pleading to the unregistered silencer charge in exchange for dismissal of the other

 charges would benefit Mr. Seamster at sentencing. Meanwhile, as counsel noted in his

 declaration, investigating the issue further might have (1) resulted in the elimination of a

 factual basis for a guilty plea to the unregistered silencer charge, leaving Mr. Seamster

 exposed to having to plead guilty to or being convicted on the methamphetamine charge

 and/or the firearms charge,4 and (2) jeopardized the prosecutor’s willingness to offer a



        4
         Neither in his § 2255 motion to the district court nor in his COA application to us
 does Mr. Seamster offer a plausible defense to the firearms charge or the
 methamphetamine charge. In fact, at sentencing, Mr. Seamster admitted the
 methamphetamine was his and that the firearms were on his property and he had access
 to them. Further, as counsel foresaw, the unregistered silencer charge was at least less
                                               7
Appellate Case: 22-4003     Document: 010110695289         Date Filed: 06/10/2022       Page: 8



 favorable plea agreement. Additionally, counsel was able to argue at sentencing that the

 potential “toy” nature of the suppressor mitigated the offense. And where the district

 court imposed a below-Guidelines sentence of 18 months, it appears counsel’s strategy

 proved effective. Thus, given the totality of the circumstances, it was reasonable for

 counsel to not further investigate whether the suppressor was a silencer that needed to be

 registered. Accordingly, Mr. Seamster has not presented an argument causing debate

 regarding the district court’s conclusion that counsel did not perform deficiently.5

 Therefore, Mr. Seamster has not made a substantial showing of the denial of a

 constitutional right, and we deny a COA on this issue.

 2.     Notice of Appeal

        Mr. Seamster contends counsel provided ineffective assistance of counsel relative

 to pursuing an appeal. In some circumstances, counsel has a duty to “consult” with his

 client regarding filing an appeal by “advising the defendant about the advantages and

 disadvantages of taking an appeal, and making a reasonable effort to discover the

 defendant’s wishes.” United States v. Herring, 935 F.3d 1102, 1108 (10th Cir. 2019)

 (quoting Roe v. Flores-Ortega, 528 U.S. 470, 478 (2000)). This duty exists “when there


 serious than the methamphetamine charge in that a conviction on the methamphetamine
 charge would have carried a higher Guidelines range.
        5
          In passing, Mr. Seamster, in his application for a COA, contends he pleaded
 guilty to the unregistered silencer charge only because counsel advised him that he would
 receive a probation sentence. But nothing in the record supports the proposition that
 either side anticipated a Sentencing Guidelines range of probation. And even if the record
 did support this proposition, at the plea hearing, the court advised Mr. Seamster that his
 actual sentence might exceed the Guidelines range and that such would not be a valid
 basis for withdrawing his guilty plea.
                                              8
Appellate Case: 22-4003      Document: 010110695289          Date Filed: 06/10/2022      Page: 9



 is reason to think either (1) that a rational defendant would want to appeal (for example,

 because there are nonfrivolous grounds for appeal), or (2) that this particular defendant

 reasonably demonstrated to counsel that he was interested in appealing.” Id. (quoting

 Flores-Ortega, 528 U.S. at 480). In considering whether either of these circumstances

 existed, relevant factors include “whether the conviction follows a trial or a guilty plea,”

 “whether the defendant received the sentence bargained for as part of the plea,” and

 “whether the plea expressly reserved or waived some or all appeal rights.” Id. (quoting

 Flores-Ortega, 528 U.S. at 480). “Once the duty to consult is invoked by a defendant

 expressing interest in appealing, trial attorneys must properly advise their client and

 assess their client’s wishes before withdrawing from the case.” Id. at 1109 (citing Stds.

 For Crim. Justice § 21-2.2 cmt. (Am. Bar Ass’n 1980)). Finally, “[a] defendant receives

 ineffective assistance of counsel if his attorney disregards a specific instruction to take an

 appeal from a conviction or sentence.” United States v. Parker, 720 F.3d 781, 785 (10th

 Cir. 2013).

        The record makes clear that counsel had a conversation with Mr. Seamster about

 pursuing an appeal. Mr. Seamster declared that counsel discussed the sentencing hearing

 with him, advised him that the district court had been very lenient, and stated

 Mr. Seamster should be pleased because he got the best deal possible. Counsel further

 indicated that even if Mr. Seamster appealed, he would likely get the same sentence.

 ROA Vol. 3 at 2. Thus, to the extent counsel had a duty to consult with Mr. Seamster




                                               9
Appellate Case: 22-4003      Document: 010110695289          Date Filed: 06/10/2022      Page: 10



  about an appeal, counsel satisfied that duty.6 Furthermore, as found by the district court,

  nothing in Mr. Seamster’s declaration or § 2255 motion asserts that he directed counsel to

  file a notice of appeal. See id.; ROA Vol. 2 at 43–46 (contending only that “the record

  fails to conclusively establish that [Mr.] Seamster did not instruct [counsel] to file a

  notice of appeal”); see also Opening Br. at 16 (Mr. Seamster contending he did not

  communicate with counsel after the day of sentencing and asserting only that “[t]here is

  also no evidence that [Mr.] Seamster did not instruct counsel to file a Notice of

  Appeal”).7 And, as discussed supra in footnote 6, the facts of the case would not have

  caused counsel to infer that Mr. Seamster was interested in pursuing an appeal.

  Accordingly, Mr. Seamster has not presented an argument causing debate regarding the

  district court’s conclusion that counsel did not perform deficiently. Therefore,




         6
           Because the record is clear that counsel did “consult” with Mr. Seamster about
  an appeal, we need not determine whether counsel had a duty under Roe v.
  Flores-Ortega, 528 U.S. 470 (2000), to consult. But, for purposes of assessing whether
  Mr. Seamster expressed a desire to pursue an appeal, we observe that (1) Mr. Seamster’s
  conviction followed a guilty plea; (2) Mr. Seamster received a sentence contemplated
  when he entered into the plea agreement; and (3) the plea agreement contained an
  appellate waiver that expressly waived any challenge that Mr. Seamster’s “conduct d[id]
  not fall within the scope of the statute” and only reserved Mr. Seamster’s right to appeal
  from a sentence above the statutory maximum or above the top end of the Guidelines
  range, ROA Vol. 1 at 28.
         7
          Mr. Seamster also faults the district court for not conducting an evidentiary
  hearing. “We review the denial of an evidentiary hearing in a § 2255 proceeding for an
  abuse of discretion.” United States v. Clingman, 288 F.3d 1183, 1187 n.4 (10th Cir.
  2002). Here, the district court did not abuse its discretion in ruling on the § 2255 motion
  without an evidentiary hearing because Mr. Seamster, by never alleging that he
  affirmatively asked counsel to file a notice of appeal, did not create a dispute of fact on
  the matter.
                                                10
Appellate Case: 22-4003     Document: 010110695289         Date Filed: 06/10/2022    Page: 11



  Mr. Seamster has not made a substantial showing of the denial of a constitutional right,

  and we deny a COA on this issue.

                                   III.   CONCLUSION

        We DENY a COA and DISMISS this matter.


                                               Entered for the Court


                                               Carolyn B. McHugh
                                               Circuit Judge




                                              11